Opinion by
Watts, J.
§ 1023. Transcript; assignment of errors. The transcript in this case is characterized by the court as a heterogeneous mass of matter, exhibiting a studious disregard of *574method, and a singular want of appreciation for the fitness of things. Such a transcript, with an assignment of errors the most general in form, failing to point out any specific error, did not present the case to the court in such shape that the errors in the judgment of the court below, if there were any, could be considered and determined.
March 23, 1881.
§ 1024. New trial cannot be granted at subsequent term. The motion for a new trial was made at a subsequent term of the court, after the judgment was rendered. The discretion of a judge in overruling a motion for new trial, made after the expiration of the time allowed by law, will not ordinarily be revised by the appellate courts. It is well settled that the court below could not have granted the new tidal, on the mere motion of plaintiff in error, after the term at which the judgment was rendered. The judgment could then only have been vacated or set aside by a direct proceeding in the nature of a bill of review. [Gross v. McClaren, 17 Tex. 107; Caperton v. Wanslow, 18 Tex. 125.]
Affirmed